Citation Nr: 1342180	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  05-08 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial compensable evaluation for service-connected pigmentary change of the fovea of the right eye, prior to December 14, 2011, and in excess of 20 percent since then.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to July 1964 and June 1965 to June 1969, with subsequent periods of active and inactive duty for training.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In September 2008, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

This matter was last before the Board in June 2013 at which time the Board took it jurisdiction of the TDIU claim and the claims were remanded for further development.  

The Board's review includes the paper and electronic records.

The issues of entitlement to service connection for a disability of the chest, breathing difficulty, muscle contraction, urinary difficulties, headaches; dry eyes; and eye aches have been raised by the record, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 





FINDINGS OF FACT

1.  The weight of evidence shows that from April 19, 2002, to December 13, 2011, the pigmentary change of the fovea of the right eye had been manifested by an irregularity of the retina centrally located with irregular, duplicated, enlarged, or diminished image.

2.  The weight of evidence shows from December 14, 2011, to October 18, 2013, the pigmentary change of the fovea of the right eye had been manifested by a corrected distance vision in the right eye of 20/200 and no impairment of visual fields.

3.  The weight of evidence shows that from October 19, 2013, the pigmentary change of the fovea of the right eye has been manifested by corrected distance and near visions in the right eye of 20/50 and a loss of the superior half of visual field in the right eye.

4.  Since September 23, 2002, the Veteran has been service-connected for degenerative disc disease of the thoracic and lumbar spines, right shoulder degenerative joint disease with rotator cuff tendinosis, degenerative disc disease and degenerative joint disease of the cervical spine, bilateral radiculopathy of the upper extremities involving C6-C7, residuals of a right third finger injury, numbness of the L5 dermatome of the right foot, and pigmentary change of the fovea of the right eye.  The service-connected disabilities have been rated as 80 and 90 percent disabling during this time period.

5.  The evidence is equipoise as to whether the Veteran's service-connected disabilities render him unemployable from performing all forms of substantially gainful employment that are consistent with his education and occupational experience.




CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 10 percent for the pigmentary change of the fovea of the right eye from April 19, 2002, to December 13, 2011, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 38 C.F.R. § 4.79, Diagnostic Code 6011 (2013); 38 C.F.R. § 4.84a, Diagnostic Code 6011 (2008).

2.  The criteria for an initial rating in excess of 20 percent for the pigmentary change of the fovea of the right eye since December 14, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.75, 4.76, 4.77, 4.79, Diagnostic Codes 6011, 6066, 6080 (2013); 38 C.F.R. § 4.84a, Diagnostic Code 6011 (2008).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for a total disability rating based on individual unemployability due to service-connected disability prior to February 4, 2011, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to an initial compensable evaluation for service-connected pigmentary change of the fovea of the right eye, prior to December 14, 2011, and in excess of 20 percent since then

The Veteran's claim arises from his disagreement with the initial evaluations of the disability on appeal following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In any event, VA provided the appellant in April and May 2002, May 2008, October 2011, and July 2013 correspondence Veterans Claims Assistance Act of 2000 (VCAA) notice in accordance with the decision in Quartuccio v. Principi, 16 Vet. App. 183 (2002), and Dingess v. Nicholson, 19 Vet. App. 473 (2006), as well as 38 U.S.C.A. §§ 5102, 5103, and 5103A and 38 C.F.R. § 3.159(b), (c), that informed the appellant of the information and evidence necessary to substantiate his claim for a higher initial rating; notice of which evidence, if any, the claimant is expected to obtain and submit, and which evidence will be retrieved by VA; notice of what evidence is necessary for establishing an effective date; and notice that he should provide any evidence in his possession that pertains to the claim.
 
VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination.  The RO and Appeals Management Center obtained the service, VA, and private treatment records as well as the records from the Social Security Administration, which was pursuant to the June 2013 Board remand.  The RO and Appeals Management Center afforded the appellant VA examinations, to include ones in December 2011 and January 2013 pursuant to the September 2011 and November 2012 Board remands.  The Board notes that the VA examinations provided sufficient clinical findings so as to allow the Board to evaluate the severity of his service-connected disabilities.  Therefore, the Board finds that these examinations are adequate on which to base a decision.

In light of the above and the readjudication of the claims in the October 2013 supplemental statement of the case, VA complied with the directives of three Board remands.  See Stegall v. West, 11 Vet. App. 268 (1998).

Governing law and regulations

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the issues involve the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case respect to the Veteran's claim for an increased initial rating, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999).

During the time frame of this appeal, effective December 8, 2008, VA has revised the criteria for evaluating eye disorders.  The Board will evaluate the Veteran's claim under both sets of schedular criteria in the VA Schedule for Rating Disabilities and the current regulations in order to ascertain which version would accord him the highest rating.  According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts with the precedents of the United States Supreme Court (Supreme Court) and the Federal Circuit.  Karnas is inconsistent with Supreme Court and Federal Circuit precedent insofar as Karnas provides that, when a statute or regulation changes while a claim is pending before VA or a court, whichever version of the statute or regulation is most favorable to the claimant will govern unless the statute or regulation clearly specifies otherwise.  Accordingly, the rule adopted in Karnas no longer applies in determining whether a new statute or regulation applies to a pending claim.  Id.  

However, none of the above cases or General Counsel Opinions specifically prohibits the application of a prior regulation to the period on or after the effective date of a new regulation.  Thus, the rule that the Veteran is entitled to the most favorable of the versions of a regulation that was revised during his appeal allows application of the prior versions of the applicable Diagnostic Codes at 38 C.F.R. §§  4.75-4.84a to the period on or after the effective dates of the new regulations.  

The effective date of any rating assigned under the revised schedular criteria may not be earlier than the effective date of that change; the Board must apply only the earlier version of the regulation for the period prior to the effective date of change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) (West 2002 & Supp. 2012) (where compensation is awarded pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue).

The Veteran was provided the old and new criteria, and in particular he was provided the new criteria in the April 2011 supplemental statement of the case.  Thus, the claim has been considered under the old and new criteria.

Under the old criteria, a 10 percent disability rating is warranted for centrally located scars, atrophy, or irregularities of the retina with irregular, duplicated, enlarged, or diminished image for either a unilateral or bilateral disorder.  38 C.F.R. § 4.84, Diagnostic Code 6011 (2008).  Under the new criteria, the criteria remains the same except that the retinal disorder can be evaluated based on visual impairment if this would result in a higher rating.  38 C.F.R. § 4.79, Diagnostic Code 6011 (2013).

Under the old criteria, a 10 percent disability rating is warranted for visual impairment for only one service-connected eye if in that eye the corrected distance vision is between 20/40 and 20/100.  A 20 percent evaluation requires that the corrected distance vision for the service-connected eye be between 20/200 and 15/200.  A 30 percent disability rating is warranted for corrected distance vision in the service-connected eye between 10/200 and blindness in one eye, having only light perception.  See 38 C.F.R. §§ 4.75, 4.84a (2008).

 Under the new criteria, subject to the provisions of 38 C.F.R. § 3.383(a) (2013), if visual impairment of only one eye is service-connected, the visual acuity of the other eye will be considered to be 20/40 for purposes of evaluating the service-connected visual impairment.  38 C.F.R. § 4.75(c) (2013).  Visual acuity will be evaluated on the basis of corrected distance vision.  38 C.F.R. § 4.76(b) (2013).  In any case where the examiner reports that there is a difference equal to two or more scheduled steps between near and distance corrected vision, with the near vision being worse, the examination report must include at least two recordings of near and distance corrected vision and an explanation of the reason for the difference.  In these cases, evaluate based on corrected distance vision adjusted to one step poorer than measured.  38 C.F.R. § 4.76(b)(3) (2013).

A 10 percent disability rating is warranted for visual impairment of one service-connected eye if in that eye the corrected distance vision is between 20/40 and 20/100.  38 C.F.R. § 4.79, Diagnostic Code 6006 (2013).  A 20 percent evaluation requires that the corrected distance vision for the service-connected eye be between 20/200 and 15/200.  Id.  A 30 percent disability rating is warranted for corrected distance vision in the service-connected eye between 10/200 and blindness in one eye, having only light perception.  38 C.F.R. §§ 4.79, Diagnostic Codes 6064-66 (2013).

Under the old criteria, a unilateral loss of the temporal or nasal half of visual field warrants a 10 percent disability rating.  38 C.F.R. § 4.84a, Diagnostic Code 6080 (2008).  Under the new criteria, a 10 percent disability rating requires a unilateral loss of the superior half of visual field.  38 C.F.R. § 4.79, Diagnostic Code 6080 (2013).

To determine the evaluation of visual impairment when both decreased visual acuity and visual field defect are present in one or both eyes and are service-connected, separately evaluate the visual acuity and visual field defect and combine them under the provisions of 38 C.F.R. § 4.25 (2013).  38 C.F.R. § 4.77(c) (2013).

Analysis

In a February 2008 rating decision, the RO granted service connection for pigmentary change of the fovea of the right eye effective April 19, 2002, and assigned a zero percent disability rating under Diagnostic Codes 6009 (other eye injury) and 6079 (visual impairment of 20/40 in the service-connected eye).  In a July 2012 rating decision, the Appeals Management Center assigned a 20 percent disability rating under Diagnostic Codes 6099 and 6066 (the new visual impairment diagnostic code) effective December 14, 2011, the date of the December 2011 VA examination.

The Board is initially presented with a record on appeal that indicates that in addition to his service-connected pigmentary change of the fovea of the right eye, the Veteran had been diagnosed with post-operative right eye cataract, bilateral maculopathy, bilateral diabetic retinopathy, right eye diabetic macular edema, a right eye scotoma, and nuclear sclerosis. 

Thus, in determining whether an increased rating is warranted for the service-connected diabetic retinopathy, it is incumbent upon the Board to identify, and disregard, any pathology associated with a nonservice-connected disorder.  However, the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In a May 2005 statement, a private medical doctor indicated that the Veteran had a disturbance of the macula in the right eye.  The January and August 2013 VA examiners indicated that centrally located scars, atrophy, or irregularities of the retina with irregular, duplicated, enlarged, or diminished image in the right eye.  Therefore, the medical evidence shows that the pigmentary change of the fovea of the right eye is a retinal irregularity.  See Norris v. West, 11 Vet. App.  219, 221 (1998) (macula lutea is an irregular yellow depression on the retina).  Therefore, the Board will rate the pigmentary change of the fovea of the right eye under Diagnostic Code 6011.

April 19, 2002, to December 13, 2011

A 10 percent disability rating is warranted for the right eye disorder under both versions of Diagnostic Code 6011.  Therefore, 10 percent disability rating for the pigmentary change of the fovea of the right eye for the period from April 19, 2002, to December 13, 2011, is in order.  38 U.S.C.A. § 5107.

Turning to whether a 20 percent disability rating is warranted, the August 2013 VA examiner noted that the service-connected right eye disorder resulted in visual impairment and a visual field defect.  As for visual impairment, from April 19, 2002, to December 13, 2011, the corrected distance visual acuity in the right eye was less than 20/200.  At an April 2002 VA ophthalmic evaluation, the corrected visual acuity in the right eye was 20/30.  The report of the February 2008 VA examination report reflects that the corrected visual acuity was 20/30 at distance.  Private treatment records show corrected visual acuity was 20/100 in September 2008, but the Veteran underwent right eye cataract surgery at that time, and by October 2008, the corrected visual acuity had returned to 20/30 and 20/40 in the right eye.  VA treatment records reflect that in February 2011 corrected visual acuity in one eye was 20/200, but the record does not identify which eye.  Moreover, by March 2011, the right eye was corrected to 20/20.  Although a private medical doctor stated in the May 2005 statement that the Veteran had a blind spot in his vision just off his central axis, the medical evidence does not show a compensable visual field defect from April 19, 2002, to December 13, 2011.  The December 2011 VA examiner stated that the visual fields were full to confrontation peripherally and centrally.  The January 2013 VA examiner stated that the appellant does not have a visual field defect.  Accordingly, a 20 percent disability rating is not warranted for the period from April 19, 2002, to December 13, 2011.




December 14, 2011, to August 18, 2013

Effective December 14, 2011, a 20 percent disability rating was assigned based on visual impairment found on the December 14, 2011, VA examination report, specifically corrected distance visual acuity in the right eye at 20/200.  The medical evidence does not show a compensable visual field defect from December 14, 2011, to August 18, 2013.  The December 2011 VA examiner stated that the visual fields were full to confrontation peripherally and centrally.  The January 2013 VA examiner stated that the appellant does not have a visual field defect.  Therefore, a rating in excess of 20 percent is only warranted based on visual impairment.  The medical evidence does not show a corrected distance visual acuity in the right eye worse than the finding of 20/200 on the December 2011 VA examination.  VA treatment records reflect no such visual acuity, and the report of the January 2013 VA examination report shows that the corrected distance visual acuity in the right eye was 20/70.  Hence, a rating in excess of 20 percent from December 14, 2011, to August 18, 2013, is not warranted.

From August 19, 2013 to the present

The August 19, 2013, VA examination shows corrected distance visual acuity in the right eye was 20/50, which warrants only a 10 percent rating based on visual acuity.  There was a visual field defect, specifically a loss of the superior half in the right eye, which warrants only a 10 percent disability rating.  Therefore, combining the two 10 percent disability ratings based on visual acuity and visual field defect results in a 20 percent disability rating.  38 C.F.R. § 4.25.  There is no subsequent medical evidence showing a decrease in visual acuity.  Consequently, a rating in excess of 20 percent from August 19, 2013 to the present is not warranted.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability - decreased distance visual acuity and visual field impairment - with the established criteria shows that the rating criteria reasonably describe the level and symptomatology thereof.  The criteria specifically provide for evaluation of the disability based upon decreased distance visual acuity and visual field impairment, and they practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected disability.  See 38 C.F.R. § 4.1 (2013).






TDIU

Veterans Claims Assistance Act of 2000

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.

Governing Law and Regulation

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation without regard to advancing age as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

For the above purpose, disabilities affecting a single system, e.g., orthopedic, will be considered a single disability.  38 C.F.R. § 4.16(a).

Substantially gainful employment suggests a living wage. The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  Moore v. Derwinski, 1 Vet. App. 356, 358-59 (1991). 

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor, which takes this case outside the norm.  The simple fact that a claimant is currently unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993) (A high rating is recognition that the impairment makes it difficult to obtain or keep employment.).

Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist on facts found basis (including but not limited to employment in a protected environment such as a family business or sheltered workshop) when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a). 

Age cannot be considered as a factor in evaluating a service-connected disability.  Unemployability associated with advancing age or intercurrent disability cannot be used as a basis for a total disability rating.  38 C.F.R. § 4.19.

Analysis

The Veteran submitted a formal claim for entitlement to a total rating based on individual unemployability dated in August 2012.  He has not worked since 1997  when he stopped working as a corrections officer.  He has three years of college education and no additional education or vocational training.  He argues that he is unable to work because of all his service-connected disabilities.  

Since September 23, 2002, the Veteran has been service-connected for degenerative disc disease of the thoracic and lumbar spines, right shoulder degenerative joint disease with rotator cuff tendinosis, degenerative disc disease and degenerative joint disease of the cervical spine, bilateral radiculopathy of the upper extremities involving C6-C7, residuals of a right third finger injury, numbness of the L5 dermatome of the right foot, and pigmentary change of the fovea of the right eye.  The service-connected disabilities have been rated as 80 and 90 percent disabling during this time period.  The lumbar spine disability has been rated as 40 percent disabling during this entire time period.  This makes him eligible for consideration under 38 C.F.R. § 4.16(a).

There is somewhat conflicting evidence on whether the Veteran's service-connected disabilities render him unemployable from performing all forms of substantially gainful employment that are consistent with his education and occupational experience.  

The Social Security Administration found that the Veteran was disabled back in the late 1990s based on organic mental disorders (chronic brain syndrome).  The medical evidence from the Social Security Administration shows that he was disabled due to psychiatric symptomatology and not orthopedic symptomatology.  With respect to the Social Security decision, VA is not bound by the findings of disability and/or unemployability made by other agencies, including the Social Security Administration.  

The August 2013 VA eye examiner found that the Veteran's vision limited types of employment.  The August 2013 VA general medical examiner found that the cervical spine, right finger, and radiculopathy of the upper extremities prevented him from lifting more than 10 pounds and participating in any activities requiring lifting or other strenuous activities.  The examiner stated that the Veteran's hand disorder limited his ability to grip and lift.  As to the lumbar spine, the examiner found that the Veteran could only walk one block, walk one hour during an eight-hour work day, sit or stand for only two hours at a time during an eight-hour work day, and sit or stand for only a total of four hours during an eight-hour work day.  The examiner added that during flare-ups of the lumbar spine disorder the appellant is unable to maintain active participation in any activity.

The Board finds that there exists an approximate balance of evidence for and against the claim.  Taking into account his education and work experience, as well as the specific forms of impairment resulting from his various service-connected disabilities, the Board finds that the evidence is equally balanced as to whether the Veteran's service-connected disabilities render him unemployable from performing substantially gainful employment.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, entitlement to a total rating based on individual unemployability is in order.


ORDER
 
Entitlement to an initial disability rating of 10 percent for the pigmentary change of the fovea of the right eye from April 19, 2002, to December 13, 2011, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial rating in excess of 20 percent for the pigmentary change of the fovea of the right eye from December 14, 2011, is denied.

Entitlement to a total rating based on individual unemployability is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


